Exhibit 99.1 Innovaro, Inc. Reports Financial Results for Three Months Ended March 31, 2011 Tampa, FL (Business Wire) –May 10, 2011 – Innovaro, Inc. (NYSE Amex: INV), today announced that total revenue was $3.6 million for the quarter ended March 31, 2011 as compared to $2.3 million for the quarter ended March 31, 2010 and net loss from operations for the quarter ended March 31, 2011 was ($1.9) million as compared to ($1.6) million for the quarter ended March 31, 2010. First Quarter 2011 Financial Results Summary · Total revenue increased to $3.6 million the three months ended March 31, 2011 from $2.3 million for the three months ended March 31, 2010. · Strategic Services revenue increased by 112% over first quarter 2010. · Technology Services revenue decreased by 32% over first quarter 2010. · Total expenses decreased to $3.6 million for the three months ended March 31, 2011 from $3.8 million for the three months ended March 31, 2010. · Innovation management software platform R&D costs of $304,000 for the first quarter of 2011 as compared to $200,000 for the first quarter of 2010. · Net loss from operations for the three months ended March 31, 2011 was ($1.9) million and included the following non-cash expenses: $1.8 million loss on derivative liabilities; $374,000 in non-cash depreciation and amortization; and $83,000 in non-cash stock-based compensation expense related to vesting options.Net loss from operations for the three months ended March 31, 2010 was ($1.6) million, which included the following non-cash (income) and expenses: ($54,000) gain on derivative liabilities; $446,000 in non-cash depreciation and amortization; and $148,000 in non-cash stock-based compensation expense related to vesting options. Financial Condition Our total assets were $24.7 million as of March 31, 2011 and December 31, 2010. As of March 31, 2011 we had $635,000 in cash and cash equivalents, $2.1 million in accounts receivable and contracts in progress, $1.7 million in accounts payable and accrued expenses and $5.5 million in long-term debt outstanding. As of December 31, 2010, we had $263,000 in cash and cash equivalents, $2.0 million in accounts receivable and contracts in progress, $1.5 million in accounts payable and accrued expenses and $5.8 million in long-term debt outstanding. Recent Developments · The Company’s Board of Directors appointed Mr. Asa Lanum as the Company’s permanent Chief Executive Officer and a member of the Company’s Board of Directors. · Effective April 6, 2011, 437,500 of the Company’s $0.01 fully vested common stock warrants were exercised in a cashless exercise. Innovaro, Inc. Consolidated Balance Sheet March 31, (Unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Contracts in process Available-for-sale securities Prepaid expenses and other assets Total current assets Cost method investments Equity method investments Note receivable and accrued interest Fixed assets, net Goodwill Intangible assets, net Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Current maturities of long-term debt Total current liabilities Long-term debt, less current maturities Derivative liabilities Deferred tax liability Total liabilities EQUITY Innovaro stockholders’ equity: Preferred stock, $.01 par value, 1,000,000 shares authorized; none issued and outstanding - - Common stock, $.01 par value, 29,000,000 shares authorized; 14,756,950 and 14,631,950 shares issued; 14,585,261 and 14,585,261 shares outstanding at March 31, 2011 and December 31, 2010, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income (loss) Total Innovaro stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ Innovaro, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, Revenue: Strategic services $ $ Technology services Expenses: Direct costs of revenue – Strategic services Direct costs of revenue – Technology services Salaries and wages Professional fees Research and development Sales and marketing General and administrative Depreciation and amortization Other (income) and expense: Other (income) expense ) Interest expense, net Loss before income taxes ) ) Provision for income tax benefit ) ) Net loss from operations ) ) Net loss attributable to the noncontrolling interest ) ) Net loss attributable to Innovaro stockholders $ ) $ ) Net loss attributable to Innovaro stockholders per share: Basic and diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted Innovaro, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, Operating Activities: Net loss attributable to Innovaro stockholders $ ) $ ) Adjustments to reconcile net loss attributable to Innovaro stockholders to net cash flows from operating activities: Net loss attributable to noncontrolling interest ) ) Depreciation and amortization Amortization of debt discount from investor warrants Loss on sale and impairment of available-for-sale securities Loss (gain) on derivative liabilities ) Stock-based compensation Deferred income taxes ) ) Other Changes in operating assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) Deferred revenue ) Accounts payable and accrued expenses Net cash flows from operating activities ) Investing Activities: Capital expenditures ) ) Proceeds from sale of available-for-sale securities - Net cash flows from investing activities ) Financing Activities: Payments on long-term debt ) ) Net cash flows from financing activities ) ) Effect of foreign exchange rates ) ) Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Conference Call Information We will host a live conference call at 4:30 p.m. EDT today to discuss the results. Investors and analysts are invited to attend the conference call. Investors and analysts can participate in the call by dialing: US & Canada: 866-240-5139 UK: 0-800-368-0590 Other International Callers: 713-481-0091 About Innovaro, Inc. Innovaro, Inc. is a comprehensive end-to-end innovation solution provider. With fully scalable solutions, whether for a global 1000 company or small R&D lab or university scientist, we help our clients create breakthrough innovation, realize latent value in their IP and accelerate their innovations to market. Leading companies trust us to create profitable growth, new revenue streams, enduring capabilities and lasting value through innovation. For more information about us, please visit our website at www.innovaro.com. Forward-Looking Statements Certain matters discussed in this press release are “forward-looking statements.” These forward looking statements can generally be identified as such because the context of the statement will include words such as “expects,” “should,” “believes,” “anticipates” or words of similar import. Certain factors could cause actual results to differ materially from those projected in these forward looking statements and these factors are identified from time to time in our filings with the Securities and Exchange Commission. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. This press release is available at www.innovaro.com. Contacts: Innovaro Tania Bernier media@innovaro.com 813-754-4330 x223
